Judgment of conviction of the County Court of Rockland county reversed on the law and the facts and a new trial of the indictment ordered in the Supreme Court to which the trial of the indictment is transferred. The court committed error in its charge to the jury, particularly on the subject of circumstantial evidence and reasonable doubt, and in what may have been inadvertent statements respecting the rights of the defendant. Upon a new trial a more orderly presentation of the evidence no doubt can be had than was had on this trial. On such a trial the rule stated in People v. Hinksman (192 N. Y. 421) and kindred cases should be observed in passing upon the admissibility of parts of the defendant’s statement which was admitted in its entirety despite the defendant’s not being a witness on the trial. Other alleged errors need not be adverted to as the basis for them may not appear on a new trial. Lazansky, P. J., Young, Kapper, Carswell and. Tompkins, JJ., concur.